Citation Nr: 1605487	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a postoperative closed fracture of the left radial head based on limitation of extension.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served in the United States Marine Corps Reserve.  He had initial active duty for training from June 1975 to November 1975.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the March 2010 rating decision, the RO continued the 10 percent evaluation for the service-connected left elbow disability based on limitation of extension (Diagnostic Code 5207) and granted a separate compensable evaluation for the left wrist with degeneration of the distal radial ulnar joint (also claimed as left arm) associated with the left elbow disability.  The Veteran expressed disagreement with the continued evaluation for the left elbow disability.  In an unappealed February 2013 rating decision, the RO denied service connection for ulnar neuropathy of the left upper extremity associated with the left elbow disability.

The Board remanded the case for further development in August 2015.  In a December 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection and a separate 50 percent evaluation for limitation of flexion associated with a postoperative closed fracture of the left radial head (Diagnostic Codes 5003-5206) effective from October 21, 2015.  The Board notes that a 50 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 5206, and to date, the record contains no indication that the appellant has disagreed with the rating or effective date assigned; therefore, those matters are not in appellate status. Grantham v. Brown, 114 F. 3d 1156, 1158  (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

A hearing was held before a Decision Review Officer at the RO in June 2011.  A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  Transcripts of both hearings are of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records already considered by the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the Board instructed the AOJ to obtain certain VA treatment records in the August 2015 remand.  The AOJ did obtain updated VA treatment records, and the October 2015 VA examination provided the requested x-ray report; however, the additional VA treatment records do not appear to contain the requested EMG report.  There is no indication in the claims file that this record is unavailable.  As such, the AOJ should attempt to obtain that report.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Veteran was provided a VA examination in October 2015 in response to the Board's remand.  The examiner identified current left upper extremity symptomatology, including abnormal range of motion, muscle atrophy, a surgical scar, and functional impairment related to grasping and pronation.  The VA examiner indicated that the in-service injury could result in the Veteran's current condition without further explanation.  Although the examination was responsive to the Board's prior remand instructions, some medical questions remain, as detailed in the directives below.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the January 2010 fee-based EMG report from Dr. J.O. identified in the January 2010 VA examination report, which appears to be available in the Vista Imaging System.  It does not appear that the actual report was contained in the October 2015 CAPRI upload.

2.  After completing the above action, the AOJ should refer the Veteran's claims file to the October 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the severity and manifestations of the service-connected postoperative closed fracture of the left radial head.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is asked to provide an explanation regarding the following clinical findings from the October 2015 examination report:

(1) the conclusion in the functional impact section that the service-connected left elbow disability affects pronation, given the normal range of motion finding for pronation on examination; and

(2)  the conclusion in the functional impact section that the service-connected postoperative closed fracture of the left radial head affects grasping.  In so doing, the examiner is asked to discuss the medical significance, if any, of the findings in the January 2010 EMG report, noted by the prior VA examiners as bilateral carpal tunnel syndrome and bilateral ulnar neuropathy/cubital tunnel syndrome.  See also, e.g., July 2014 VA treatment record (impression including ulnar neuropathy: pain, suspected encroachment of nerve due to arthritis); December 2014 VA treatment record (noting decreased strength in left hand and left ulnar neuropathy); January 2010 and August 2011 VA examination reports.

It should be noted that the Veteran is separately service-connected for a left wrist disability with degeneration of the distal radial ulnar joint associated with the left elbow disability, and any symptoms identified by the examiner that are associated with that disability should be listed separately from those related to the service-connected postoperative closed fracture of the left radial head.  

If the examiner is unable to distinguish between the symptoms associated with a service-connected left upper extremity disability and any symptoms associated with a nonservice-connected disorder (including bilateral upper extremity carpal tunnel syndrome and ulnar neuropathy), he or she should state so in the report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




